 INTERNATIONAL DISTRIBUTION CENTERSInternational Distribution Centers, Inc. and Ray-mond Johnson. Case 22-CA-1 17728 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 6 June 1983 Administrative Law Judge JoelP. Biblowitz issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and Respondent filed a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.2 In adopting the judge's conclusion to dismiss the complaint, we relyspecifically on the credited evidence that shop steward Johnson initiatedan unprotected unauthorized work stoppage and note that an employermay discipline any employee, including a steward, for causing a workstoppage in violation of a no-strike clause in the parties' applicable collec-tive-bargaining agreement. See Midwest Precision Castings Ca, 244 NLRB597 (1979); Chrysler Corp., 232 NLRB 466, 474-476 (1977).While in agreement with the Board's result in Midwest Precision CastingCo., supra, Member Hunter does not endorse any of the particular opin-ions set forth therein.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was tried before me in Newark, New Jersey, onFebruary 14 and March 15, 1983. The complaint hereinissued on September 24, 1982, based on an unfair prac-tice charge filed by Raymond Johnson on July 26, 1982.1The complaint alleges that Interstate Dress Carriers,Inc.2discharged Johnson on June 25 because he metI Unless otherwise stated, all dates herein refer to the year 1982.2 At the commencement of the hearing the parties stipulated that sub-sequent to the events to be recited herein, the employer's name has beenchanged to International Distribution Centers, Inc. (the Respondent). TheRespondent's name is therefore amended, sua sponte. to conform to thisstipulation.269 NLRB No. 5with other of its employees and discussed their wages,hours, and other terms and conditions of their employ-ment in violation of Section 8(a)(1) and (3) of the Act.The General Counsel's case herein is that Johnson, ashop steward, was stopped by some fellow employees onthe night of June 23; they asked Johnson some questionsabout their terms and conditions of employment andafter about 15 minutes they returned to work. The Re-spondent alleges that on that evening Johnson initiatedan unofficial union meeting with some fellow employeesand that this meeting was contrary to its agreement withLocal 20408, of the United Warehouse, Industrial andAffiliate Trades Employees Union, herein called theUnion. Because Johnson purposely disrupted the work ofthese employees, for a period of approximately 20 to 30minutes, he was discharged.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a New York corporation with anoffice and place of business in Secaucus, New Jersey, isengaged in the interstate and intrastate transportation offreight. During the 12-month period ending August 31,the Respondent derived gross revenue in excess ofS50,000 for transportation of freight and commoditiesfrom the State of New Jersey directly to points outsidethe State of New Jersey. The Respondent admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATION STATUSThe Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. FACTS AND ANALYSISJohnson began his employment with the Respondentin September 1978; at the time of his discharge he per-formed a number of jobs for the Respondent, including"jockeying" its trucks betw'een different locations in itsyard and fueling the trucks with gas. About the summerof 1981, he became shop steward on the 4 p.m. to mid-night shift. The critical events herein are the occurrenceson the evening of June 23, of which there are credibilityissues. Johnson testified that on that evening he punchedout about 10 or 10:01 p.m. to take his meal break. Hewent into the cafeteria to use the rest room. When hecame out of the rest room (still in the cafeteria) about sixof the shuttle drivers3approached him and asked himquestions-"Ray Sprattley was asking me about-hesaid, what is this about the job we have to do, and also3 The Respondent maintains a facility in Pennsylvania as well as theSecaucus facility involved herein and other facilities. Shuttle driversleave from the Secaucus and Pennsylvania facilities at prearranged times.meet at a prearranged location with their trucks filled with wearing ap-parel, exchange vehicles, and return to the same facility from which theyearlier had departed.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout our benefits. Rodriguez was asking me about thatand Marty too." Johnson also testified that all the driverswere "asking me at one time about the union benefitsand about the jobs they had to do, and I was trying toexplain to them about what the union and managementhad agreed upon." Johnson told the shuttle drivers thatthere was to be a union meeting that Saturday night andthey should come to the meeting because only then canthe Union be strong. They asked about the union benefitsand why they had to pay for doctor's bills; Johnson saidthat he was shop steward and he paid the same as theydid. About 10:15, Supervisor Robert Miller came into thecafeteria and asked if they were conducting a unionmeeting and Johnson said that he was not: "I said, if Iwas holding a union meeting that I would ...let youknow way ahead of the schedule." Miller said, "I'm tiredof your shit; you know better than ...holding a unionmeeting back here." Johnson denied there was any unionmeeting and told the shuttle drivers to return to work(which they did) before somebody got into trouble.Johnson testified further that Miller then went to the"tower," which is the locus of operations at the facility;Johnson followed him; when they entered the towerMiller said to James Cavera, the Respondent's assistantterminal manager (at the time), that Johnson had been inthe cafeteria holding a union meeting with the shuttledrivers. Johnson said that there was no union meeting,he was just explaining to the shuttle drivers about theirjobs and their benefits. Cavera told Johnson that heknew better than to hold a union meeting with the em-ployees and Johnson said that he was not holding aunion meeting; "If I was holding a union meeting backthere, I would let you know way ahead of schedule."Cavera and Miller then asked Johnson if he was tryingto close the doors of the facility and Johnson told themthat he was simply explaining things to the drivers toprevent future difficulties.Cavera said that he was tired of my shit and Iwas very smart. He asked me if I had a problem. Ianswered, no. I asked, "What do you want me todo? Apologize to you? I'll apologize to you." Millerasked, "Are you sure you don't want to close thedoors?" I asked, "For what? There was no strike,no slowdown and no union meeting." I told Caverathat I was tired of their shit and that they wereabusing the workers for a long time and it had tostop.Cavera then said that he was going to dock the driversfor 20 minutes; Tony Ranaldi (a shuttle driver and theshop steward for the shuttle drivers) said that, if theywere going to be docked 20 minutes, the Respondentowed them 5 minutes, and he and Johnson went to thedock and told the shuttle drivers to stop working for 5minutes; at the end of the 5-minute period they told theshuttle drivers to return to work.David Hill, who is employed by the Respondent and,at the time in question, was employed by the Respondentas a jockey moving trucks in the Respondent's yard, tes-tified that he began work on June 23 at 4 p.m., and spenthis break times in the cafeteria. He entered the cafeteriabetween 10:05 and 10:10; at that time Johnson was al-ready in the cafeteria speaking to the shuttle drivers; heoverheard the shuttle drivers questioning Johnson abouttheir benefits, Blue Cross and Blue Shield, the grievancesystem, and the upcoming union meeting; Johnson "sug-gested" to them what they should ask at this meeting. Atapproximately 10:10 Miller opened the door to the cafe-teria and (from that location) said, "What is this, a meet-ing?" He said that he had been paging the shuttle driversfor several minutes4and asked Johnson why he was de-laying the men from reporting for work; that he shouldinform management if he was going to conduct a meet-ing with the employees. Johnson answered that he wasnot holding a meeting, and apologized and said that hedid not mean to cause any problem. Miller then walkedout of the area and Johnson told the shuttle drivers thatthey better get to work before somebody got into trou-ble. Everybody, including Johnson and Hill, then left thecafeteria.Hill testified further that, at that point, he left the cafe-teria and went to the tower; when he arrived at thetower,5Miller and Cavera were present, Johnson hadnot yet arrived at the tower and did not arrive for "lessthan five, seven minutes, maybe." On direct examination,Hill testified that, when Johnson entered the towerCavera told him, "What are you holding up the men for?These men should be docked for the time they beenout." Johnson was "very calm" and simply shook hishead and apologized. Miller then "jumped on his case"and said, "If you want to close these gates, we'll closethese gates right now." Johnson remained calm andsimply apologized. On cross-examination Hill was askedif he overheard any conversation between Cavera,Miller, and Johnson; he testified: "I can only recall BobMiller, at that time, when he raised his voice up againstRay [Johnson]." He testified that, as Johnson was walk-ing up toward the tower, Miller yelled at him, "If youwant to close these gates, we'll close these gates rightnow. We'll get all the people off the dock and we'llclose the gates." Johnson, in "a very calm voice," simplyapologized and shook his head. Hill could not recollectthe substance of the conversation between Cavera andRanaldi.Ranaldi (who was called as a witness by the Respond-ent) was employed by the Respondent as a shuttle driveron June 23, and had become shop steward for the Union4 Both Hill and Johnson testified that the Respondent maintains anintercom paging system, but that the speaker in the cafeteria does notwork. Hill first testified that the page "wasn't heard at all." He then testi-fied that he heard the page from another speaker while he was sitting inthe cafeteria near the window, at a time when Johnson and the shuttledrivers were "a few feet" away from him. At one point in Hill's testimo-ny he testified that he heard the page "a couple of minutes" before Millerappeared in the cafeteria doorway. Later in his testimony, he testified: "Iwas in the cafeteria for quite a while" before he heard the shuttle driversbeing paged on the Respondent's intercom system.5 Hill's testimony regarding his reason for going to the tower is un-clear. On the one hand he testified: "It's part of my function as a shuttledriver to see what trucks need to be hooked up, what trucks don't haveto be hooked up, what trucks are going out" and "I was up in the towerto find out exactly what's going out, what might have to be hooked up."He also testified that while in the tower: "I can't recall asking for any-thing because-I'm very independent in the yard. I know exactly whathas to be hooked up."48 INTERNATIONAL DISTRIBUTION CENTERSa month earlier. At the time of the hearing herein, hewas employed as a regular driver. He testified that, bylaw, the drivers are required to complete a log showingthe prior day's movements in the truck. By agreementwith the Respondent, the shuttle drivers (who, generally,begin work at 10 p.m.) are given a few minutes to fill inor complete their log at 10 p.m. in the cafeteria;6thiscould take from 1 minute to 10 minutes. He testified that,on June 23, he arrived for work about 9:45 p.m., as heusually does, and was on the dock preparing to walk tothe cafeteria to complete his log which he had begunpreparing the previous evening. At that time Hill toldhim that Johnson wanted to talk to the shuttle driversfor a few minutes in the cafeteria. Randaldi entered thecafeteria about 9:50 and began completing his log. About10 or 10:05 Johnson entered the cafeteria and beganspeaking to all the shuttle drivers (except one who waslate). He told them that there was a union meeting thefollowing month which he wanted them to attend be-cause there were a lot of problems that needed discus-sion; he specifically mentioned that they should attemptto replace the head shop steward and they should con-vince the Union to attempt to negotiate with the Re-spondent to no longer require the shuttle drivers to loadtheir own trucks. A number of employees then comment-ed or asked questions; one commented that the Respond-ent's Blue-Cross, Blue-Shield coverage was worthless;another complained that they had to work on the docksloading their trucks. About 10:11 Ranaldi heard the shut-tle drivers being paged over the Respondent's intercomsystem, but nobody responded. About 10:15 the pagewas repeated and a number of the shuttle drivers beganto get up out of their seats and Hill said, "Wait a fewminutes, Raymond is almost done." About 5 or 10 min-utes later, Miller appeared and asked, "What's going onhere?" Johnson said, "We're having a little meeting" andMiller answered, "It's too bad you're taking the guysmoney away from them" and walked away. About 3 or4 minutes later the shuttle drivers left the cafeteria to goto the docks; Ranaldi heard Cavera ask Johnson whatwas going on; and Johnson said that they were having alittle meeting. Cavera told Johnson that if he wanted re-spect he had to respect management, and that he wasgoing to dock the shuttle drivers for 30 minutes' pay;Ranaldi saw that it was 10:27, so he told the shuttle driv-ers that they should not begin work for 3 minutes. Laterthat evening, Ranaldi discussed the situation withCavera; he told Cavera that Johnson had called themeeting of employees; Cavera told him that he wouldnot dock the employees for the 30 minutes and the em-ployees received full pay for the day.Cavera testified that the shuttle drivers begin workingat 10 p.m. On June 23, about that time, while he was inthe tower, he saw that they were not on the dock, al-though he had some trucks loaded, ready to leave. Hehad one of his supervisors page the shuttle drivers; whenthey did not respond to the first page, he had thempaged again (this was about 10:10). About 5 minutes6 The Respondent's then terminal manager, Michael Metrick, testifiedthat, by agreement with the Union, the Respondent gave its shuttle driv-ers up to 5 minutes at 10 p.m. to complete their logs.later, when there was no response again he told Miller tolocate the shuttle drivers. Cavera watched from thetower as Miller proceeded along the dock looking forthe shuttle drivers, then went into the cafeteria; about 3to 5 minutes later Miller returned to the tower and toldCavera that the shuttle drivers were having a unionmeeting in the cafeteria. About a minute later he ob-served the drivers going to their trucks, while Ranaldicame to the tower. Cavera told Ranaldi that he wasgoing to dock the drivers for 30 minutes; Ranaldi said,"Don't blame me and the guys. Raymond called themeeting." Cavera told him "just get the guys back towork."Cavera testified further that a few minutes later (some-time after 10:30) he saw Johnson and asked him what hewas doing. Johnson said that he had called the meeting,and apologized and said that next time he called a unionmeeting he would first contact the Respondent and theUnion. Cavera told Johnson that he was going to writehim up for the incident and inform Mike Metrick, at thetime the terminal manager and Cavera's superior, of theincident.Cavera testified that this was a very busy period forthe Respondent because 90 percent of the manufacturersclose for 2 or 3 weeks in July and they want the goodsout prior to closing. On that evening, at 10 p.m. some oftheir trucks were loaded and ready to go. At that time,as was their regular practice, they informed Pennsylvaniafacility of the number of trucks that were loaded and thedispatcher in Pennsylvania told him when to "cut itloose." They are usually instructed to dispatch theloaded trucks immediately. On this occasion they couldnot do so because they did not have drivers. As Caveratestified:[T]hey're four hours away, you know, and if youdon't coincide times, if you cut your truck loose atthe same time or you spread it-in other words,you're meeting halfway, so you're coming up twohours or sometimes a little bit more or a little bitless, and he's coming down.Now, if your terms [sic] aren't in conjunction,one guy is going to sit there waiting a half hour, anhour, an hour and a half, whatever, until the othertruck meets, so it's important that you cut loose thetrucks at that particular time, you know, certaintimes, when the calls come in.Otherwise it goes all the way back that you tiedeverything up; you back up all your loads.Metrick who was employed by the Respondent, at thetime, as terminal manager of its Secaucus Terminal, testi-fied that on June 23 he worked from about 9 a.m. to 8p.m. When he arrived for work on June 24, he found anote from Cavera, addressed to him saying that Johnsonhad called a meeting of the shuttle drivers the previousnight at 10 and a half hour of driving had been lost. Me-trick telephoned Cavera a few hours later (to allow himto get some sleep) at his home. He asked Cavera whathad occurred the previous evening and Cavera said thatJohnson had called a union meeting that evening; Cavera40 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen told Metrick that he was still half asleep and hewould speak to him of the incident when he arrived forwork that evening. On that day, or the following day,Metrick spoke to Cavera, Ranaldi, and shuttle driverCanada about the incident of the evening of June 23 andall informed him that Johnson had called the employeesto the meeting.7Metrick then looked at Johnson's file8and decided that considering his past work performance,and as Johnson had previously been warned by Caveraand Metrick not to interfere with the work of the shuttledrivers, he would be terminated. On that day he pre-pared the following letter which was dated June 25 andleft in Johnson's timecard slot that day:TO: Raymond JohnsonFROM: Mike MetrickOn June 23, 1982, you stopped the shuttle driversfrom working after their starting time of 10:00 p.m.At approximately 10:10 p.m., Eric Lutchmanpaged twice over the loudspeaker for the shuttledrivers to report to the dock-Bobby Miller pagedat 10:15 p.m.-no one responded.One shuttle driver, who had started earlier, wasnot loading the trailer he was assigned to. TheJockey who started earlier was also stopped fromperforming his job.At approximately 10:20 p.m., Bob Miller walkedinto the cafeteria looking for the missing personnel.It was at that point that IDC management learnedthat you had stopped the people from working, andyou called a meeting involving union personnel (allof whom were on the clock and supposed to be7 Metrick testified that the procedure previously agreed to by the Re-spondent and the Union was that for any grievance other than one in-volving a driver in a hazardous or dangerous situation, the shop stewardwould leave his position and attempt to settle the matter with the super-visor in charge; if the employee was needed in these discussions, hewould be called, but only when it would not inconvenience the Respond-ent's operation. He had informed Johnson of this procedure on three offour occasions.8 The file contained letters dated January 25 and February 26 and amemo from Miller regarding the June 23 incident referred to herein. TheJanuary 25 letter addressed to Johnson refers to a recent meeting withhim (as well as others) where "the following was discussed and re-solved"; the following subjects, inter alia. are mentioned; work rules andprocedures, 15 minutes for union business, productivity, untimely lunchbreaks, and notice to immediate supervisor when leaving work area. Theletter concludes: "Upon closing of a very constructive meeting it wasagreed by you to correct the mistakes and infractions and follow theproper procedures, work rules, etc." The February 26 letter to Johnsonstates:Once again it was necessary to have a meeting with you, FredLawson, Dave Messinger, Jim Farrell and myself regarding infrac-tions, mistakes, fuel shortages, work rules, procedures and abuse ofovertime.Your attitude and indifference leaves much to be desired, unlessthere is a Complete Turn-around, I will have no alternative except tosuspend you from employment.Let me remind you that we just had a recent meeting on January25, 1982, regarding these very same infractions.Hopefully, this time you will adhere to instructions, correct the in-fractions and assume the responsibilities for the job you are beingcompensated to perform.This is a second warning regarding this matter, consequently thisletter will serve as a reprimand in lieu of a suspension. However, anyfuture infractions regarding this nature will serve as cause for imme-diate suspension.working). All of whom responded to you callingthem off their jobs.Approximately 5 minutes after Bob Miller left thecafeteria, after ordering everyone to get back towork, the personnel went to their respective jobs.Article 24 in the Union Contract states "Thereshall be no strikes, sitdowns, walkouts, slowdowns,or any other cessation of work by the Union or byits individual members."The company has no recourse but to terminateyour employ with IDC effective immediately.I found Cavera to be an extremely credible witness; heappeared to be testifying in a frank and honest mannerand his testimony was very believable. On the otherhand, I found Hill to be a witness generally lacking incredibility; it appeared that his testimony was tailored tobenefit Johnson. He was clearly hostile in his answers tocounsel for the Respondent, and when he was "cor-nered" with a question, he generally answered that hecould not recall. In addition, at times, his testimony onits face seemed incredible. He testified that, after leavingthe cafeteria, he arrived at the tower less than 5 or 7minutes before Johnson. However, not only did Caveratestify that Hill was not present in the tower during thisperiod, but Johnson testified also that he immediately fol-lowed Miller to the tower. It is difficult to imagine howHill could arrive at the tower that much before Johnsonin these circumstances. Although Johnson was not an ob-viously incredible witness, Ranaldi's testimony appearsmore credible and reasonable since it conforms with thetestimony of Cavera, whom I have credited. In addition,Ranaldi, although clearly nervous and fidgety as a wit-ness, appeared to be testifying in an honest and truthfulmanner.On the basis of these credibility determinations, I findthat Johnson took the initiative in stopping the employ-ees from beginning work in order to inform them of theupcoming union meeting, and this discussion took placebetween about 10 and 10:20 p.m. On the basis of Ca-vera's testimony and Johnson's testimony that he toldCavera that if he were holding a union meeting hewould have informed him of it in advance, I also findthat Johnson was aware that any such meeting requiredprior approval by the Respondent.In Wright Line, 251 NLRB 1083 (1980), the Board setforth the rule to be applied in determining whether cer-tain actions will be found to be a violation under Section8(a)(l) or (3) of the Act: "First we shall require that theGeneral Counsel make a prima facie showing sufficient tosupport the inference that protected conduct was a 'mo-tivating factor' in the employer's decision. Once this isestablished, the burden will shift to the employer to dem-onstrate that the same action would have taken placeeven in the absence of the protected conduct."The General Counsel has introduced no evidence es-tablishing that the Respondent harbored any animus tothe Union, or to Johnson, because of his position as shopsteward for the Union. The only argument that could bemade that protected conduct was a cause for his dis-charge is to say (as does the General Counsel in herbrief) that since he was discussing the upcoming union50 INTERNATIONAL DISTRIBUTION CENTERSmeeting and working conditions with the drivers, John-son was engaged in protected conduct. However, it wasnot this otherwise protected conduct that caused his dis-charge; rather he was discharged because he initiatedthese discussions with the shuttle drivers at a time whenthey were supposed to be working, in violation of agree-ment between the Respondent and the Union. The merefact that Johnson was discussing the upcoming unionmeeting or working conditions with them does not nec-essarily immunize his actions, Postal Service, 252 NLRB624 (1980), especially in the situation herein where hisactions interrupted the Respondent's operation for ap-proximately 30 minutes." Empire Steel Mfg. Co., 234NLRB 530 (1978). I therefore find that the General9 The General Counsel, in her brief, cites a case for the propositionthat "otherwise protected activity does not lose its protection because itintrudes into production time for a short period particularly where, ashere, there is no evidence of a disruption of production." Although oth-erwise agreeing with this position, I do not agree with the General Coun-sel that the Respondent suffered no significant interruption in productiondue to Johnson's actions; rather, because of the collaborative relationshipbetween the Secaucus and the Pennsylvania shuttle drivers, the 30-minutedelay of 6 drivers really represents a 30-minute delay to 12 drivers. As Icredit Cavera's testimony that this was a busy period for the Respondent,I find that this represented a significant interruption of its operation.Counsel has not made the required showing that protect-ed conduct was a motivating factor in Johnson's termina-tion, and the Respondent's discharge of Johnson did notviolate Section 8(a)(1) or (3) of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer within the meaningof Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has not engaged in any conduct inviolation of the Act as alleged herein.Based on the entire record in this proceeding, I makethe following recommended1'ORDERIt hereby is ordered that the complaint be, and ithereby is, dismissed in its entirety.io If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec, 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses51